Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/5/21 has been entered.
 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Aaron Swehla on 12/7/21.

The application has been amended as follows: 

1.	(Currently Amended) A method for coordinating data with a mobile wallet application on a mobile device, wherein the method comprises:

receiving, by a mobile wallet application on a mobile device from a tertiary application on the mobile device, an instruction comprising the identifier to add a digital card to a digital wallet, where the digital card is mapped to the first transaction between the sending entity and the receiving entity;
receiving, with the mobile wallet application, from the intermediate entity, status information associated with the digital card, wherein the status information includes information associated with the first transaction including an indication of the sending entity and the receiving entity;
providing, from the mobile wallet application, at least a portion of the status information to a secondary application;
causing, with the mobile wallet application, based at least in part on the portion of the status information received by the secondary application, the secondary application to display one or more alerts , where the one or more alerts correspond to interactive elements that allow user interaction to cause the digital card or a tertiary application to be executed and information regarding the first transaction to be presented;
receiving, with the mobile wallet application, via a selection of the displayed one or more alerts 
consequent to the selection of the displayed one or more alerts, causing, with the mobile wallet application, [[a]]the tertiary application that corresponds to a mobile application on the mobile device to execute based at least in part on the selection of the digital card, wherein the tertiary application comprises an interface application provided by the intermediate entity; and
sending, from the mobile wallet application, to the tertiary application, the identifier and the status information so that the tertiary application causes a second transaction between the sending entity and the receiving entity to occur based at least in part on the identifier and the status information, where the second transaction is executed as at least partially as a repeat of the first transaction facilitated by the intermediate entity.

2.	(Previously Canceled)

3.	(Currently Amended) The method for coordinating data with a mobile wallet application on a mobile device of claim 1, wherein:
the providing at least the[[a]] portion of the status information to the secondary application occurs in response to receipt of the status information.

4.	(Currently Amended) The method for coordinating data with a mobile wallet application on a mobile device of claim 1, wherein:
the providing at least the[[a]] portion of the status information to the secondary application occurs in response to a request from the secondary application.

5.	(Original) The method for coordinating data with a mobile wallet application on a mobile device of claim 1, wherein the secondary application comprises:
at least some portion of an operating system of the mobile device.

6.	(Canceled) 

7.	(Previously Canceled)

8.	(Currently Amended) A system for coordinating data with a mobile wallet application, comprising
a processor configured to at least:
generate an identifier based on a first transaction between a sending entity and a receiving entity facilitated by an intermediate entity, wherein the identifier comprises a unique identifier that is specific to the first transaction;
receive an instruction comprising the identifier to add a digital card to a digital wallet from a tertiary application, where the digital card is mapped to the first transaction between the sending entity and the receiving entity;
receive, from the intermediate entity, status information associated with the digital card, wherein the status information includes information associated with the first transaction including an indication of the sending entity and the receiving entity;
provide at least a portion of the status information to a secondary application;
cause, based at least in part on the[[a]] portion of the status information received by the secondary application, the secondary application to display one or more alerts , where the one or more alerts correspond to interactive elements that allow user interaction to cause the digital card or a tertiary application to be executed and information regarding the first transaction to be presented;
receive, via a selection of the displayed one or more alerts 
consequent to the selection of the displayed one or more alerts, cause [[a]]the tertiary application that corresponds to a mobile application on the mobile device to execute based at least in part on the selection of the digital card, wherein the tertiary application comprises an interface application provided by the intermediate entity; and
send, to the tertiary application, the identifier and the status information so that the tertiary application causes a second transaction between the sending entity and the receiving entity to occur based at least in part on the identifier and the status information, where the second transaction is executed as at least partially as a repeat of the first transaction facilitated by the intermediate entity.

9.	(Previously Canceled)

10.	(Currently Amended) The system for coordinating data with a mobile wallet application of claim 8, wherein:
the providing at least [[a]]the portion of the status information to the secondary application occurs in response to receipt of the status information.

11.	(Currently Amended) The system for coordinating data with a mobile wallet application of claim 8, wherein:
the providing at least [[a]]the portion of the status information to the secondary application occurs in response to a request from the secondary application.

12.	(Previously Presented) The system for coordinating data with a mobile wallet application of claim 8, wherein the secondary application comprises:
at least some portion of an operating system of a mobile device.

13.	(Canceled)  

14.	(Previously Canceled)

15.	(Currently Amended) A non-transitory, machine-readable
generate an identifier based on a first transaction between a sending entity and a receiving entity facilitated by an intermediate entity, wherein the identifier comprises a unique identifier that is specific to the first transaction;
receive an instruction comprising the identifier to add a digital card to a digital wallet from a tertiary application, wherein the instruction includes an identifier of a first transaction between a sending entity and a receiving entity facilitated by an intermediate entity, where the digital card is mapped to the first transaction between the sending entity and the receiving entity;
receive, from the intermediate entity, status information associated with the digital card, wherein the status information includes information associated with the first transaction including an indication of the sending entity and the receiving entity;
provide at least a portion of the status information to a secondary application;
cause, based at least in part on [[a]]the portion of the status information received by the secondary application, the secondary application to display one or more alerts , where the one or more alerts correspond to interactive elements that allow user interaction to cause the digital card or a tertiary application to be executed and information regarding the first transaction to be presented;

receive, via a selection of the displayed one or more alerts 
consequent to the selection of the displayed one or more alerts, cause [[a]]the tertiary application that corresponds to a mobile application on the mobile device to execute based at least in part on the selection of the digital card, wherein the tertiary application comprises an interface application provided by the intermediate entity; and
send, to the tertiary application, the identifier and the status information so that the tertiary application causes a second transaction between the sending entity and the receiving entity to occur based at least in part on the identifier and the status information, where the second transaction is executed as at least partially as a repeat of the first transaction facilitated by the intermediate entity.

16.	(Previously Canceled)

17.	(Currently Amended) The non-transitory, machine-readable
the providing at least [[a]]the portion of the status information to the secondary application occurs in response to receipt of the status information.

18.	(Currently Amended) The non-transitory, machine-readable
the providing at least [[a]]the portion of the status information to the secondary application occurs in response to a request from the secondary application.

19.	(Currently Amended) The non-transitory, machine-readable
at least some portion of an operating system of a mobile device.

20.	(Previously Canceled) 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  Claims 1, 3, 4, 5, ,8,10,11,12,15,17,18, and 19 are allowed.
The following art of record is cited, US Patent Publication 20150348002 to Van Os, US Patent Publication 20160239818 to Laracey and US Patent 8666837 to Urbanksi.
The following two pieces of Non patent literature were identified;
Developing a Mobile App for Monitoring Medical Record Changes Using Blockchain: Development and Usability Study from 2020 and Extending an e-Government Service Measurement Framework to m-Government Services, both from IP.com. 
While 35 USC 101 was not applied, the instant application is directed to mobile wallet applications which utilize digital cards and mobile devices. These are not abstract elements and the overall application is both practical and requires the use of non-generic technical elements. 

Claims 1, 8, and 15 contain the following allowable subject matter;
“causing, with the mobile wallet application, based at least in part on the portion of the status information received by the secondary application, the secondary application to display one or more alerts , where the one or more alerts correspond to interactive elements that allow user interaction to cause the digital card or a tertiary application to be executed and information regarding the first transaction to be presented;
receiving, with the mobile wallet application, via a selection of the displayed one or more alerts 
consequent to the selection of the displayed one or more alerts, causing, with the mobile wallet application, [[a]]the tertiary application that corresponds to a mobile application on the mobile device to execute based at least in part on the selection of the digital card, wherein the tertiary application comprises an interface application provided by the intermediate entity;”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE I EBERSMAN whose telephone number is (571)270-3442. The examiner can normally be reached 8:00 am - 5:00 pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael W Anderson can be reached on 571-270-0508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRUCE I EBERSMAN/Primary Examiner, Art Unit 3698